DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 17, 2021 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Toledo (US 2007/0059423 A1; March 15, 2007) in view of Lynn (US Patent No. 4,225,628; Sep. 30, 1980).
Regarding claims 24-25, 31 and 33, Toledo discloses a meat treatment composition and method of treating meat to reduce moisture loss during refrigeration and cooking by applying the treatment composition to the surface of the raw meat product or injecting into the raw meat ([0013], See Examples [0049]-[0051]).
Toledo discloses that the meat treatment composition is an aqueous slurry (e.g. comprising water) ([0039], See Examples) comprising one or more acetic acid salts in the form of neutralized vinegar (e.g. buffered vinegar) and a citrus material in the form of neutralized lemon juice ([0011], [0023]-[0224]).
While Toledo discloses using lemon juice, which is a known citrus material, Toledo is silent with respect to the citrus material being citrus flour having a water holding capacity of at least 3g water/gram and comprising shear-disrupted parenchymal citrus fruit cell wall material. 
Lynn discloses a citrus fiber additive product that is in the form of citrus flour that is further added to meat products to reduce the loss of water and fat during cooking, thus preserving the flavor and texture of the original product (col 2 lines 15-30; col 3 lines 40-50; col 8 lines 1-15). Lynn discloses that the citrus flour is made from citrus waste including the peel, most of the pulp, membranes and seeds resulting from juice extraction, which are further subjected to oil removal, chopping, and neutralization (col 3 lines 1-10). As Lynn discloses that the citrus flour is made of processed peel, most of 
It would have been obvious to one of ordinary skill in the art to have the meat treatment composition of Toledo further comprise citrus flour as taught by Lynn. Lynn discloses that the citrus flour reduces the loss of water and fat to preserve the flavor and texture of the original product, which is the same concept of Toledo, to improve flavor and safety of marinated meat. 
The examiner notes that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”

With respect to the water holding capacity of the citrus flour, as Lynn discloses citrus flour, which is the same as applicant, the citrus flour in Lynn is considered to have the same water holding capacity as claimed. 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. 
Further, the examiner notes that the water holding capacity would be dependent on the starting material (e.g. the type of citrus) used as well as the particle size of the flour (e.g. a larger surface area will affect water holding capacity). One of ordinary skill in the art could easily vary the starting material and processing conditions through which the citrus flour is made (e.g. a longer grinding time will result in a smaller particle having a smaller surface area to hold water) by routine experimentation, which is well understood, routine and conventional in the art, to result in a citrus flour having a desired water holding capacity. 
With respect to the ratio of acetic acid salt to citrus flour, Toledo teaches that the ratio of acetic acid salt to citrus material is from 1:1 to 1:6 ([0011] and [0039]-[0041]), thus overlapping the claimed ratio of 1:1 to 5:1. In the case where the claimed ranges prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to one of ordinary skill in the art to include the citrus flour of Lynn in Toledo in a similar amount as the citrus material described in Toledo as Toledo discloses that such amount is effective in preserving the flavor of a meat product and therefore would predictably yield similar results in preserving the flavor of the meat product in Toledo.
With respect to the acetic acid salt and citrus flour making up at least 80% of the dry solids present in the slurry, as stated above, Toledo teaches that the ratio of acetic acid salt to citrus material in the slurry is from 1:1 to 1:6 ([0011] and [0039]-[0041]). Toledo further teaches that the amount of acetic acid salt in the aqueous slurry can range from 0.10 to 0.56% depending on the concentration of active component in the vinegar mix, and the amount of citrus component (which would be citrus flour as described above, Toledo in view of Lynn) in the aqueous slurry can range from 0.6 to 1.8% depending on the concentration of active component in the lemon mix ([0040]).
Toledo discloses that the selection of the actual concentration is based on flavor impact, cost and degree of protection against microbiological activity required by the specific applications ([0042]). Therefore, it would have been obvious to vary the amount of each component to result in a desired concentration of acetic acid salt and citrus flour depending on the desired flavor impact and protection against microbiological activity as taught by Toledo.
As Toledo in view of Lynn disclose similar amounts of acetic acid salt and citrus flour in the aqueous slurry as claimed, it would have been obvious to vary the amounts 
The examiner notes that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Therefore, absent a showing of criticality, the claimed amounts are merely obvious variants over the prior art. 
Regarding claim 26, Toledo further teaches that aqueous slurry was applied to a raw meat product in an amount of 14.5% ([0049]), falling within the claimed range of 10-50% based upon the claimed ratio of 1/10 to 1/2.
Regarding claim 27, Toledo further teaches cooking the meat, refrigerating the meat, and packaging the meat into plastic bags ([0050]). 
Regarding claims 28-29, Toledo teaches that the raw meat can be whole chicken (e.g. whole muscle meat) and further teaches a meat product made by the method of claim 24 ([0049]-[0051]).
Regarding claim 30, as stated above, Toledo in view of Lynn further teach that the ratio of acetic acid salt to citrus flour is from 1:1 to 1:6 ([0011] and [0040]), while the instant claim requires a range of 1.5:1 to 3:1. 
Toledo, however, discloses that the selection of the actual concentration is based on flavor impact, cost and degree of protection against microbiological activity required by the specific applications ([0042]). Therefore, it would have been obvious to vary the amount of each component to result in a desired ratio depending on the desired flavor impact and protection against microbiological activity as taught by Toledo.
The examiner notes that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Therefore, absent a showing of criticality, the claimed ratio is merely an obvious variant over the prior art. 
Regarding claim 32, with respect to the acetic acid salt and citrus flour making up at least 90% of the dry solids present in the slurry, as stated above, Toledo teaches that the ratio of acetic acid salt to citrus material in the slurry is from 1:1 to 1:6 ([0011] and [0039]-[0041]). Toledo further teaches that the amount of acetic acid salt in the aqueous slurry can range from 0.10 to 0.56% depending on the concentration of active component in the vinegar mix, and the amount of citrus component (which would be citrus flour as described above, Toledo in view of Lynn) in the aqueous slurry can range 
Toledo discloses that the selection of the actual concentration is based on flavor impact, cost and degree of protection against microbiological activity required by the specific applications ([0042]). Therefore, it would have been obvious to vary the amount of each component to result in a desired concentration of acetic acid salt and citrus flour depending on the desired flavor impact and protection against microbiological activity as taught by Toledo.
As Toledo in view of Lynn disclose similar amounts of acetic acid salt and citrus flour in the aqueous slurry as claimed, it would have been obvious to vary the amounts to result in the acetic acid salt and citrus flour making up at least 80% of the dry solids present in the slurry. This is merely routine experimentation that is well understood and conventional in the art. The prior art clearly recognizes the advantages of using acetic acid salt and citrus flour in meat marinades and therefore it is well within the ordinary skill in the art to vary the amounts, based upon what is taught by Toledo as stated above, to result in a desired concertation of acetic acid salt and citrus flour to achieve desired results in marinating a meat product. 
The examiner notes that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 




Response to Arguments

Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 4-5 that it would not have been obvious to substitute the lemon juice of Toledo with the citrus flour of Lynn as Lynn fails to teach the use of citrus flour in anything other than ground meat or in a marinating process similar as claimed, wherein a slurry is used for surface treatment and/or injection. 
This is not found persuasive as it would have been obvious to combine two compositions known to be useful for treating and preserving meat to form a third composition that is used for the very same purpose. 
As stated above, Lynn discloses a citrus fiber additive product that is in the form of citrus flour that is further added to meat products to reduce the loss of water and fat during cooking and thus preserving the flavor and texture of the original product (col 2 lines 15-30; col 3 lines 40-50; col 8 lines 1-15). While Lynn fails to specifically disclose meat other than ground meat, or using citrus flour in a marinade, Lynn teaches that the use of citrus flour reduced the loss of water and fat in a meat product and therefore one 
Additionally, while Lynn fails to specifically teach a marinade containing citrus flour, Lynn teaches adding citrus flour to meat before cooking and further teaches that it aids in reducing the loss of water and fat during cooking. Therefore, one of ordinary skill in the art would expect the addition of citrus flour to the meat treatment composition of Toledo, which is a marinade, to yield the same results of reducing moisture loss and fat loss when cooking. 
As stated above, the meat treatment composition of Toledo is also directed towards reducing moisture loss during refrigeration and cooking by applying the treatment composition to the surface of the raw meat product or injecting into the raw meat ([0013], See Examples [0049]-[0051]).
Therefore, the combination of Toledo with Lynn suggests the use of known compositions that are useful for the same purpose (e.g. reducing loss of moisture during cooking) to provide a third composition useful for the very same purpose. 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)

Regarding applicant’s arguments that effective marinating is difficult and distribution of the ingredient evenly within the meat tissue requires that it is capable of diffusing within the meat tissue, the examiner notes that the combination of Toledo and Lynn suggest the addition of citrus flour to the aqueous slurry marinade of Toledo. Applicant has not shown how the marinade of Toledo would not be capable of evenly distributing into the meat tissue. Further, the claims do not reflect such arguments. The claims only require a method of treating meat to reduce moisture loss comprising injecting or surface treating raw meat with an aqueous slurry of acetic acid salt, citrus flour, and water. The claims do not recite a certain distribution or unexpected result from the even distribution. Toledo in view of Lynn disclose a meat treatment composition to reduce moisture loss comprising acetic acid salt, citrus flour and water. As applicant’s have not shown any unexpected results over the prior art, this argument is not found convincing. 
Applicant further argues on page 5 that Toledo fails to teach the claimed ratio of acetic acid salt to citrus flour and further fails to teach that these two components make 
This is not found persuasive as the examiner is relying upon such ratio in Toledo to represent the acetic acid salt to citrus flour ratio. As stated above, Toledo teaches that the ratio of acetic acid salt to citrus material is from 1:1 to 1:6 ([0011] and [0039]-[0041]), thus overlapping the claimed ratio of 1:1 to 5:1. It would have been obvious to one of ordinary skill in the art to include the citrus flour of Lynn in Toledo in a similar amount as the citrus material described in Toledo as Toledo discloses that such amount is effective in preserving the flavor of a meat product and therefore would predictably yield similar results in preserving the flavor of the meat product in Toledo.
With respect to the acetic acid salt and citrus flour making up at least 80% of the dry solids present in the slurry, as stated above, Toledo teaches that the ratio of acetic acid salt to citrus material in the slurry is from 1:1 to 1:6 ([0011] and [0039]-[0041]). Toledo further teaches that the amount of acetic acid salt in the aqueous slurry can range from 0.10 to 0.56% depending on the concentration of active component in the vinegar mix, and the amount of citrus component (which would be citrus flour as described above, Toledo in view of Lynn) in the aqueous slurry can range from 0.6 to 1.8% depending on the concentration of active component in the lemon mix ([0040]), which overlaps the claimed ranges in claim 25.
Toledo discloses that the selection of the actual concentration is based on flavor impact, cost and degree of protection against microbiological activity required by the specific applications ([0042]). Therefore, it would have been obvious to vary the amount of each component to result in a desired concentration of acetic acid salt and citrus flour 
As Toledo in view of Lynn disclose similar amounts of acetic acid salt and citrus flour in the aqueous slurry as claimed, it would have been obvious to vary the amounts to result in the acetic acid salt and citrus flour making up at least 80% of the dry solids present in the slurry. This is merely routine experimentation that is well understood and conventional in the art. The prior art clearly recognizes the advantages of using acetic acid salt and citrus flour in meat marinades and therefore it is well within the ordinary skill in the art to vary the amounts, based upon what is taught by Toledo as stated above, to result in a desired concertation of acetic acid salt and citrus flour to achieve desired results in marinating a meat product. 
The examiner notes that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Applicant continues to argue that lemon juice and citrus flour are completely different components and therefore they are not interchangeable. Applicant stated that because they are not changeable, it would have not been obvious to use citrus flour in a similar amount as taught by Toledo. 
The examiner agrees that citrus flour and lemon juice are different, however, both are citrus products. Citrus flour is known in the art for treating meat and therefore is 
Therefore, absent a showing of criticality for the claimed range/ratio or a showing of unexpected results, the claimed range/ratio are merely obvious variants over the prior art and this argument is not found persuasive. 
For the reasons stated above, the 103 rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/STEPHANIE A COX/Primary Examiner, Art Unit 1791